Notice of Pre‐AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Response 
In the Response dated 01 July 2022, Applicant amended claims 1, 3, 5, 10, 14, 18, and 19, cancelled claim 15, and argued against all rejections put forth in the Non‐Final Office Action dated 01 April 2022. Based on the amendments to the claims, the rejection of claims 1‐13 and 19‐20 are withdrawn. 

Allowable Subject Matter 
Claims 1‐13 and 19‐20 are allowed. Regarding claim 14, Examiner contacted Attorney Brian Tufte (Reg. No. 36,638) to discuss amendments, but no solution was reached due to time constraints. See Interview Summary. 

Claim Rejections ‐ 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre‐AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16‐18 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al., U.S. Patent Publication Number 2009/0118845 A1 in view of Oren, Hadas, U.S. Patent Publication Number 2015/0346942 A1. 

Claim 14: 
Eldridge discloses a method, comprising:   
displaying one or more screens that enable a user to create one or more geographic region‐level folders of a hierarchical folder structure (see Paragraph 0677 – Eldridge discloses this limitation in that users may create new folders. Also see Paragraph 1568 – Eldridge also discloses this limitation in that within a hierarchy based on a Plant (building, geographic region), the different nodes in the hierarchy are containers, or folders, for configuration items.);   
displaying one or more screens that enable a user to create one or more location‐specific folders within one or more of the geographic region‐level folders of the hierarchical folder structure (see Paragraph 0677 – Eldridge discloses this limitation in that a New Folder may be created as a child node within a Parent folder. Also see Paragraph 1568 – Eldridge also discloses this limitation in that within a hierarchy based on a Plant (building, geographic region), the different nodes in the hierarchy are containers, or folders, for configuration items specific to the Plant areas.)); and   
displaying one or more screens that display the hierarchical folder structure (see Figures 43 and 120 – Eldridge discloses this limitation in that the hierarchy including location‐specific, expandable folders are displayed to the user.);   
the one or more assets in order to assign a unique identifier to each folder and to each asset in the hierarchical folder structure (see Paragraph 0285 – Eldridge discloses this limitation in that a unique identifier is assigned for a parameter within an object (folder, asset within folder).); and 
generating a spatial hierarchical model based on the hierarchical folder structure (see Paragraph 0018 – Eldridge discloses this limitation in that a model representing a configuration of a control system is generated and utilized.);   
deploying the spatial hierarchical model (see Paragraph 0816 – Eldridge discloses this limitation in that the hierarchy is referenced for such things as individual buildings or areas within a building.); and   
monitoring and/or controlling at least some of the assets using the deployed spatial hierarchical model (see Paragraph 0012 – Eldridge discloses this limitation in that model is composed of the hierarchy and the interrelationships of information are used to control the system.). 
Eldridge fails to expressly teach: 
displaying one or more screens that enable a user to dispose one or more assets within one or more folders of the hierarchical folder structure; and 
analyzing the hierarchical folder structure to determine relationships between the one or more geographic region‐level folders, the one or more location‐specific folders. 
Oren teaches:   
displaying one or more screens that enable a user to dispose one or more assets within one or more folders of the hierarchical folder structure (see Paragraph 0050 and Figure 4 – Oren teaches this limitation in that element 430 illustrates “Plant Group Types” icons 431‐439 in a list view. A user may add any of the Plant Group Types by dragging an icon into one of the hierarchies shown at 441‐444. Also see Paragraph 0040 – Oren further teaches that a Plant Group Type may include a Plant, an Area, a Unit of a plant.); and 
analyzing the hierarchical folder structure to determine relationships between the one or more geographic region‐level folders, the one or more location‐specific folders (see Paragraph 0058 – Oren teaches this limitation in that the system automatically adjusts the graphical representation of the hierarchy to show a moved icon (or folder) and its relationship to other icons (i.e., superior, subordinate, etc.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Eldridge, to include: 
displaying one or more screens that enable a user to dispose one or more assets within one or more folders of the hierarchical folder structure; and analyzing the hierarchical folder structure to determine relationships between the one or more geographic region‐level folders, the one or more location‐specific folders 
for the purpose of allowing a plant designer to define a building hierarchy for use by engineers and architects in developing the plant (see Paragraph 0009). Further, Eldridge and Oren are all concerned with methods for displaying building system hierarchies.

Claim 16: 
As indicated in the above rejection, the combination of Eldridge and Oren teaches every limitation of claim 14. Eldridge fails to expressly teach: 
displaying one or more screens that enable the user to create one or more building‐specific folders within one or more of the one or more location‐specific folders. 
Oren teaches:   
displaying one or more screens that enable the user to create one or more building‐specific folders within one or more of the one or more location‐specific folders (see Paragraph 0050 and Figure 4 – Oren teaches this limitation in that element 430 illustrates “Plant Group Types” icons 431‐439 in a list view. A user may add any of the Plant Group Types by dragging an icon into one of the hierarchies shown at 441‐444. Also see Paragraph 0040 – Oren further teaches that a Plant Group Type may include a Plant, an Area, a Unit of a plant. As indicated in element 451 and 452, the listing item may be dragged Application/Control Number: 17/187,361 Page 6 Art Unit: 2143 to create a child node. Also see Paragraph 0015 – Oren further clarifies that any icon may have one or more of the other plant‐group‐type icons as an immediate subordinate.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Eldridge, to include: 
displaying one or more screens that enable the user to create one or more building‐specific folders within one or more of the one or more location‐specific folders 
for the purpose of allowing a plant designer to define an accurate building hierarchy for use by engineers and architects in developing the plant (see Paragraph 0009). Further, Eldridge and Oren are both concerned with methods for displaying building system hierarchies. 

Claim 17: 
As indicated in the above rejection, the combination of Eldridge and Oren teaches every limitation of claim 16. Eldridge fails to expressly teach: 
displaying one or more screens that enable a user to dispose one or more assets within one or more of the building‐specific folders. 
Oren teaches:   
displaying one or more screens that enable a user to dispose one or more assets within one or more of the building‐specific folders (see Paragraph 0050 and Figure 4 – Oren teaches this limitation in that element 430 illustrates “Plant Group Types” icons 431‐439 in a list view. A user may add any of the Plant Group Types by dragging an icon into one of the hierarchies shown at 441‐444. Also see Paragraph 0040 – Oren further teaches that a Plant Group Type may include a Plant, an Area, a Unit of a plant.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Eldridge, to include: 
displaying one or more screens that enable a user to dispose one or more assets within one or more of the building‐specific folders 
for the purpose of allowing a plant designer to define a building hierarchy for use by engineers and architects in developing the plant (see Paragraph 0009). Further, Eldridge and Oren are both concerned with methods for displaying building system hierarchies. 

Claim 18:
As indicated in the above rejection, the combination of Eldridge and Oren teaches every limitation of claim 14. Eldridge fails to expressly teach: 
wherein the one or more screens that enable the user to dispose one or more assets within one or more folders of the hierarchical folder structure allow the user to drag and drop selected assets from a listing of available assets to a selected folder of the hierarchical folder structure. 
Oren teaches:   
wherein the one or more screens that enable the user to dispose one or more assets within one or more folders of the hierarchical folder structure allow the user to drag and drop selected assets from a listing of available assets to a selected folder of the hierarchical folder structure (see Paragraph 0050 and Figure 4 – Oren teaches this limitation in that element 430 illustrates “Plant Group Types” icons 431‐439 in a list view. A user may add any of the Plant Group Types by dragging an icon into one of the hierarchies shown at 441‐444. Also see Paragraph 0040 – Oren further teaches that a Plant Group Type may include a Plant, an Area, a Unit of a plant. As indicated in element 451 and 452, the listing item may be dragged to create a child node.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Eldridge, to include: 
wherein the one or more screens that enable the user to dispose one or more assets within one or more folders of the hierarchical folder structure allow the user to drag and drop selected assets from a listing of available assets to a selected folder of the hierarchical folder structure
for the purpose of allowing a plant designer to define a building hierarchy for use by engineers and architects in developing the plant (see Paragraph 0009). Further, Eldridge and Oren are both concerned with methods for displaying building system hierarchies. 

Response to Arguments
Applicant’s arguments regarding the rejection of claims 1‐13 and 19‐20 have been considered but are moot; as indicated above, these claims are allowed.     
Applicant’s arguments regarding the rejection of claim 14 have been considered but are not persuasive. Applicant argues that the combination of Elkridge and Oren fails to teach the newly added limitations, which were previously recited in claim 15 – generating a spatial hierarchical model based on the hierarchical folder structure; deploying the spatial hierarchical model; and monitoring and/or controlling at least some of the assets using the deployed spatial hierarchical model –  because the cited portions of Elkridge do not teach or suggest “each and every element”. (See Remarks, Page 13). 
The Examiner disagrees. 
The rejection of claim 14 above cites Elkridge as disclosing generating a spatial hierarchical model based on the hierarchical folder structure in that a model representing a configuration of a control system is generated and utilized [0018]. Examiner notes that Elkridge [0070] further states that the user interface depicts the control‐level hierarchy for configuring the control system. Thus, model representing the configuration of the system is based on the hierarchy depicted in the interface. Examiner maintains that Elkridge discloses this limitation. 
The rejection of claim 14 above cites Elkridge as disclosing deploying the spatial hierarchical model in that the hierarchy is referenced for such things as individual buildings or areas within a building [0816]. Examiner notes that Elkridge [0070] further states that the user interface depicts the control‐ level hierarchy for configuring the control system. Thus, model representing the configuration of the system is based on the hierarchy depicted in the interface and deployed to control the system. Thus, Examiner maintains that Elkridge discloses this limitation. 
The rejection of claim 14 above cites Elkridge as disclosing monitoring and/or controlling at least some of the assets using the deployed spatial hierarchical model in that model is composed of the hierarchy and the interrelationships of information are used to control the system [0012]. Examiner notes that Elkridge [0070] further states that the user interface depicts the control‐level hierarchy for configuring the control system. Thus, model representing the configuration of the system is based on the hierarchy depicted in the interface. Examiner maintains that Elkridge discloses this limitation. 
Thus, Examiner maintains that the combination of Elkridge and Oren teaches every limitation of claim 14. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143